Harris, J.,
delivered the opinion of the court.
The only point presented by the record in this case is, whether the Probate Court, on the petition of the assignee of a distributee, has power to investigate and decide on the validity of the assignee’s title to a distributive share in the estate of David Williams, deceased.
This is no longer an open question in this court. It is settled, that the Probate Court has no such power. See cases of McCoy v. Rhodes, 7 S. & M. 296; Bennett v. Strong, 26 Miss. R. 116; Philips v. McLaughlin, Ib. 597; Wildey v. Bonney, 28 Miss. R. *188710; and the late ease of Hill v. Hardy & Williams, Opinion Book, 42.
The judgment of the court below, dismissing the petition, is therefore affirmed.